322 F.2d 1020
Mathew Mack CALLAHAN, Appellant,v.W. K. CUNNINGHAM, Jr., Superintendent of the Virginia State Penitentiary, Appellee.
No. 9065.
United States Court of Appeals Fourth Circuit.
Argued October 3, 1963.
Decided October 4, 1963.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; John D. Butzner, Jr., District Judge.
W. A. Hall, Jr., Richmond, Va. (Thomas L. Hicks, Jr., Richmond, Va., on brief), for appellant.
Reno S. Harp, III, Asst. Atty. Gen. (Robert Y. Button, Atty. Gen., of Virginia, on brief), for appellee.
Before BOREMAN and J. SPENCER BELL, Circuit Judges, and WATKINS, District Judge.
PER CURIAM.


1
Having carefully examined the record before us, we find no merit in the appeal.


2
Affirmed.